Broyles, C. J.,
dissenting. “That in order to warrant a conviction of a felony upon the testimony of an accomplice, the corroborating circumstances must be such ais would lead to the inference that the defendant is guilty, independently of the testimony of the accomplice [italics mine], is an inflexible rule. . . ‘Pacts which merely cast on the defendant a grave suspicion of guilt are not sufficient.’ McCalla v. State, 66 Ga. 346.” Butler v. State, 17 Ga. App. 522, and cit. In the instant ca'se the circumstances relied on to corroborate the testimony of *74the accomplice, while raising a suspicion against the defendant, were, independently of the testimony of the accomplice, insufficient to authorize an inference of his guilt.
Decided June 30, 1937.
Robert R. Forrester, for plaintiff in error.
E. G. Morgan, solicitor-general, contra.